DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. Currently, applicant has not perfected foreign priority, thus the effective filing date is 8/15/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features in claim 8 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 10, and 18 recite “the interrupt core” and the “service processing core” are a same core in one CPU. However, it is not clear what is meant by such statement. The interrupt core and service processing core are two separate cores and cannot be the same core. See Fig. 9 which shows 901 and 902 as two separate cores in a processor. See Fig. 3 Separate Cores in First CPU and Second CPU. Correction is required. For sake of compact prosecution examiner will interpret the claim to mean that the cores are included in one CPU or part of the same CPU. 
Regarding claims 9 and 17 recites the limitation "the service process" in lines 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 18-20, recites the limitation “the interrupt processing core” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 17-20, recites the limitation “the service processing core” in lines 8-9 (claim 17), lines 2 (claim 18-20). There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1, 9, and 17, recites the limitation “a same interrupt queue,” in line 9 (claim 1), line 7 (claim 9), line 6 (claim 17), however, it is not clear whether it is referring to the interrupt queue mentioned before, or separate interrupt queue. Examiner interprets it as the interrupt queue for purpose of examination. 
Further, if applicant means for “a same interrupt queue” to mean a different queue, then the reference to “the interrupt queue” in the same claim contains antecedent basis issues, because it is not clear whether it refers to a interrupt queue or a same interrupt queue, if these are in fact, separate queues. Clarification and correction is required.
Claims 2-8, 10-16, 18-20 are rejected based on dependency to claims 1, 9, and 17. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG PUB 2015/0334008)  in view of Reinhardt et al. (U.S. PG PUB 2014/0304474).

Regarding claim 1, Kim teaches an interrupt processing method, applied in a server of a central processing unit (CPU) (see Fig. 2 Server) comprising a plurality of cores (see Fig. 2, first core, second core, etc.), wherein the plurality of cores comprises an interrupt processing core (see Fig.2) and a service processing core that runs a service process (see Fig. 2), and the method comprising: 
obtaining, by the interrupt processing core (see Fig. 2 first core), an interrupt processing request (see ¶ [0063] “The server 105 may copy the SYN packet, transmitted to the queue, to a memory, and transmit an interrupt to a particular core bound to the queue.”), wherein the interrupt processing request is used to request to process at least one of a plurality of transmission control protocol (TCP) data packets of the service process that are stored in an interrupt queue (see ¶ [0063] “The particular core which has received the interrupt may transmit the SYN packet to the TCP listen socket that operates on the thread of the particular core, by using a hash function.”), and 
destination ports of all of the plurality of TCP data packets correspond to a same interrupt queue (see ¶ [0063] “The server 105 may transmit the SYN packet to a queue corresponding to the particular core, from among a plurality of queues, based on a destination IP number, a destination port number, a source IP number, and a source port number which are included in a header area of the SYN packet…For example, the hash function used by the particular core may determine a TCP listen socket, based on variables such as a destination IP number, a destination port number, a source IP number, and a source port number which are received from the device 101.”); 
obtaining, by the interrupt processing core, the at least one TCP data packet from the interrupt queue (see ¶ [0063] “According to an exemplary embodiment, the server 105 may communicatively connect to the device 101, by using a transmission control protocol (TCP) listen socket that operates on a thread of a particular core. For example, the server 105 may receive a synchronization (SYN) packet from the device 101 (for example, a TCP socket of the device 101) so as to communicatively connect to the device 101.”);
identifying, by the interrupt processing core, the service processing core based on the at least one TCP data packet (see ¶ [0063] “The server 105 may transmit the SYN packet to a queue corresponding to the particular core, from among a plurality of queues, based on a destination IP number, a destination port number, a source IP number, and a source port number which are included in a header area of the SYN packet.”);
the service processing core processes the at least one TCP data packet (see ¶ [0137] “In operation 509, the server 105 (for example, a corresponding core) may process the received data based on the received interrupt. For example, the server 105 (for example, the corresponding core) may search for a value of a key via a memory connected to the server 105 (for example, the corresponding core).”).
Kim does not expressly disclose, however, Reinhardt teaches waking, by the interrupt processing core, the service processing core,  (see ¶ [0049] “the first processor core detects the update and causes the second processor core to perform an operation by sending a wake-up signal to the second processor core. The wake-up signal causes the second processor core to transition to a higher-power mode in which the tasks in the task queue are processed.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim by adapting Reinhardt to manage processing power/processing cores.

Regarding claim 2, Kim teaches wherein the interrupt processing core and the service processing core are a same core in one CPU (see Fig 2, First processor with first and second cores).
Regarding claim 3, Kim teaches wherein the service processing core and the interrupt processing core belong to a same cluster (see Fig 2, First processor with first and second cores).
Regarding claim 4, Kim teaches wherein the service processing core and the interrupt processing core belong to a same logical unit (see Fig 2, First processor with first and second cores).
Regarding claim 5, Kim teaches wherein the interrupt processing core and the service processing core share a cache space (see Fig. 2, First and Second Core shares First Memory 221, see ¶[0081] “the memory 220 may be at least one selected from the group consisting of a cache memory, a random access memory (RAM), and a flash memory.”).
Regarding claim 6, Kim teaches wherein the server comprises a plurality of interrupt queues, wherein a plurality of destination ports can be used by the service process, and before the obtaining, by the interrupt processing core, an interrupt processing request, the method further comprises: 
identifying, by the service processing core, a correspondence between the plurality of interrupt queues and the plurality of destination ports, wherein each interrupt queue of the plurality of interrupt queues corresponds to one destination port set (see ¶ [0063] “The server 105 may transmit the SYN packet to a queue corresponding to the particular core, from among a plurality of queues, based on a destination IP number, a destination port number, a source IP number, and a source port number which are included in a header area of the SYN packet. The server 105 may copy the SYN packet, transmitted to the queue, to a memory, and transmit an interrupt to a particular core bound to the queue.”), and one destination port set comprises a plurality of destination ports (see ¶ [0013] “The determining of the source port may include: calculating a hash value; and determining a source port number of the source port, based on the calculated hash value, a destination internet protocol (IP) number, a destination port number, and a source IP number.”); and 
establishing, by the service processing core, a plurality of TCP connections of the service process using one destination port set, wherein the plurality of TCP connections are used to transmit the TCP data packet of the service process (see ¶ [0063] “According to an exemplary embodiment, the server 105 may communicatively connect to the device 101, by using a transmission control protocol (TCP) listen socket that operates on a thread of a particular core. For example, the server 105 may receive a synchronization (SYN) packet from the device 101 (for example, a TCP socket of the device 101) so as to communicatively connect to the device 101. The server 105 may transmit the SYN packet to a queue corresponding to the particular core, from among a plurality of queues, based on a destination IP number, a destination port number, a source IP number, and a source port number which are included in a header area of the SYN packet.”).
Regarding claim 7, Kim teaches wherein the identifying, by the service processing core, a correspondence between the plurality of interrupt queues and the plurality of destination ports comprises: obtaining, based on each of the plurality of destination ports and a specified hash value, an interrupt queue corresponding to each destination port, to obtain the correspondence between the plurality of interrupt queues and the plurality of destination ports (see ¶ [0063] “For example, the server 105 may receive a synchronization (SYN) packet from the device 101 (for example, a TCP socket of the device 101) so as to communicatively connect to the device 101. The server 105 may transmit the SYN packet to a queue corresponding to the particular core, from among a plurality of queues, based on a destination IP number, a destination port number, a source IP number, and a source port number which are included in a header area of the SYN packet. The server 105 may copy the SYN packet, transmitted to the queue, to a memory, and transmit an interrupt to a particular core bound to the queue. The particular core which has received the interrupt may transmit the SYN packet to the TCP listen socket that operates on the thread of the particular core, by using a hash function.”).
Regarding claim 9, is an independent processor claim corresponding to method claim 1. Therefore, it is rejected for the same reason.
Regarding claims 10-15, correspond to claims 2-7, respectively, thus they are rejected for the same reasons.
Regarding claim 17, is an independent medium claim corresponding to method claim 1. Therefore, it is rejected for the same reason.
Regarding claims 18-20, correspond to claims 2-4, respectively, thus they are rejected for the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG PUB 2015/0334008)  in view of Reinhardt et al. (U.S. PG PUB 2014/0304474) as applied to claim 7 and 9 above, further in view of Akyol et al. (U.S. PG PUB 2010/0115174).
Regarding claim 8, Kim teaches specified hash values are different (see ¶ [0084] “According to an exemplary embodiment, the network interface card 230 may include a hash function module 250, a hash masking module 260, and a queue mapping module 260.”).
Kim does not expressly disclose, however Akyol teaches wherein when types of network interface cards comprised in the server are different (see ¶ [0038] “The NIC cluster is capable of discovering all Ethernet ports to its IOs and associates a predetermined range of values with each port. The NIC cluster comprises multiple transmit and receive FIFOs to adjust the difference in bandwidth between a PCIe link and GbE NICs. The NIC cluster further comprises a hash engine that performs a CRC function on a selected header field. The header field can be a MAC header, an IP header, a TCP/UDP header or a combination of the IP and TCP/UDP headers. Based on the obtained hash value, packets are then forwarded to an associated port. Packets that belong to the same session have the same MAC address so the computed hash value will be the same for all packets of the same session. As a consequence, the packets will be forwarded to the same port, and their flow order will be preserved.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim and Reinhardt by adapting Akyol to manage transmission of data.
Regarding claim 16 is a process claim corresponding to claim 8 above. Therefore, it is rejected for the same reasons.
	
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion                                                                                                                     
                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194